

115 HR 4690 IH: Responsible Settlements for Victims and Taxpayers Act
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4690IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Olson (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Accountability Act of 1995 to require Members of Congress to reimburse
			 the Treasury for amounts paid as awards and settlements under such Act in
			 connection with violations of such Act consisting of acts of sexual
			 harassment or sexual assault committed personally by Members of Congress.
	
 1.Short titleThis Act may be cited as the Responsible Settlements for Victims and Taxpayers Act. 2.Personal liability of Members of Congress to reimburse Treasury for amounts paid as settlements and awards under Congressional Accountability Act of 1995 (a)Mandating reimbursement of amounts paidSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:
				
					(d)Personal liability of Members of Congress for payment of settlements and awards
 (1)Reimbursement of amounts paidIf a payment is made from the account described in subsection (a) for an award or settlement resulting from a violation of part A of title II consisting of an act of sexual harassment or sexual assault committed personally by a Member of the House of Representatives or a Senator, the Member or Senator shall reimburse the account for the amount of the award or settlement.
 (2)Use of Thrift Savings Plan agency contribution as source of reimbursementIf a Member or Senator has not met the requirements of paragraph (1) with respect to an award or settlement by the end of the expiration of the 180-day period which begins on the date the award or settlement is paid, the Secretary of the Treasury shall—
 (A)withhold the agency contribution otherwise payable under section 8432(c)(1)(A) of title 5, United States Code, to such Member of Senator until an amount is collected equal to the award or settlement (reduced by any amount the Member or Senator has reimbursed); and
 (B)transfer to the account described in subsection (a) such amount withheld under subparagraph (A). (3)ConsultationThe Secretary of the Treasury shall carry out paragraph (2) in consultation with the Executive Director of the Thrift Savings Board and—
 (A)the Chief Administrative Officer of the House of Representatives, in the case of a Member of the House of Representatives; or
 (B)the Secretary of the Senate, in the case of a Senator. . (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.
			